Exhibit 10.1

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
September 23, 2009, by and among Colony Financial, Inc., a Maryland corporation
(the “Company”), and the undersigned Investor (the “Investor”).

WHEREAS, the Investor has a substantive, pre-existing relationship with the
Company;

WHEREAS, the Company has filed a registration statement on Form S-11 (the
“Registration Statement”) with the Securities and Exchange Commission (“SEC”),
in connection with the Company’s proposed initial public offering (the “IPO”) of
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”);

WHEREAS, concurrently with the completion of the IPO, the Company desires to
issue and sell to the Investor, and the Investor desires to purchase from the
Company in a private placement, upon the terms and conditions set forth in this
Agreement, such number of shares of the Company’s unregistered Common Stock as
provided in this Agreement (the “Shares”); and

WHEREAS, such purchase and sale of the Shares shall occur concurrently with, and
be conditioned on, the closing of the IPO.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
agreements and warranties herein contained, the parties hereby agree as follows:

 

1. PURCHASE OF SHARES

Subject to the terms and conditions of this Agreement, the Company agrees to
issue and sell to the Investor at the Closing, and the Investor agrees to
purchase at the Closing, that number of Shares calculated by dividing the
aggregate purchase price set forth opposite the Investor’s name on Exhibit A
hereto (the “Purchase Price”) by the Per Share Price (rounded to the nearest
whole share). The “Per Share Price” shall be equal to the Price to Public set
forth on the cover page of the final prospectus relating to the IPO.

 

2. CLOSING

 

  2.1. Closing

Upon the terms and subject to the satisfaction or waiver of all of the
conditions to closing set forth in this Agreement, the closing (the “Closing”)
of the purchase and sale of the Shares shall take place at the offices of
Hogan & Hartson L.L.P., 555 Thirteenth Street, N.W., Washington, D.C. 20004, or
at such other location as the Company and the Investor may mutually agree upon.
The Closing shall take place concurrently with, and shall be subject to the
closing of, the IPO.

 

  2.2. Closing Deliveries

(a) Deliveries by the Investor. At the Closing, the Investor shall deliver to
the Company the following:

(i) the Purchase Price, by wire transfer of immediately available funds to the
account designated in writing to the Investor by the Company for such purpose;



--------------------------------------------------------------------------------

(ii) a registration rights agreement in substantially the form attached hereto
as Exhibit B (the “Registration Rights Agreement”), duly executed by the
Investor; and

(iii) a lock-up agreement between the Investor and the Company’s IPO
underwriters (the “Underwriters”), in the form satisfactory to the Underwriters,
duly executed by the Investor.

(b) Deliveries by the Company. At the Closing, the Company shall deliver to the
Investor the following:

(i) a stock certificate evidencing the Shares (the “Share Certificate”)
registered in the name of the Investor; and

(ii) the Registration Rights Agreement, duly executed by the Company.

 

3. COMPANY REPRESENTATIONS AND WARRANTIES

The Company hereby represents and warrants to the Investor that:

 

  3.1. Organization and Standing

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland and has all requisite corporate
power and authority to own, lease and operate its assets and properties, to
carry on its business as presently conducted, to execute and deliver this
Agreement and to carry out the transactions contemplated hereby.

 

  3.2. Authorization

The execution, delivery and performance of this Agreement by the Company, the
fulfillment of and compliance with the respective terms and provisions hereof,
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action on the part of the Company
(none of which actions have been modified or rescinded, and all of which actions
are in full force and effect). When executed by the Company, this Agreement will
constitute a valid and legally binding obligation of the Company, enforceable in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.

 

  3.3. Title to Shares

The Shares have been duly authorized and, upon payment by the Investor of the
Purchase Price and delivery by the Company to the Investor of the Share
Certificate pursuant to the terms hereof, the Shares will be validly issued and
fully paid and nonassessable, and the Investor will acquire good and marketable
title thereto, free and clear of all mortgages, liens, pledges, charges, claims,
security interests and other encumbrances (other than any restrictions created
by the Investor or any restrictions created by federal or state securities
laws).

 

  3.4. Non-Contravention

The issuance and sale by the Company of the Shares does not conflict with the
articles of incorporation or bylaws of the Company or any material contract by
which the Company or its property is bound, or any federal or state laws or
regulations or decree, ruling or judgment of any United States or state court
applicable to the Company or its property.

 

2



--------------------------------------------------------------------------------

  3.5. Non-Solicitation

The Investor has a substantive, pre-existing relationship with the Company and
(i) was not contacted by the Company or its representatives for the purpose of
investing in any securities of the Company offered hereby through any
advertisement, article, notice or any other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees were invited by any general advertising,
(ii) was not identified or contacted through the marketing of the IPO, (iii) did
not independently contact the Company as a result of the Registration Statement
and (iv) the Shares were not offered or sold to the Investor by any form of
general solicitation or general advertising.

 

4. INVESTOR REPRESENTATIONS AND WARRANTIES

The Investor hereby represents and warrants to the Company that:

 

  4.1. Organization and Standing; Legal Capacity

If the Investor is a partnership, corporation, trust or other entity or
association (an “Entity”), the Investor is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization or
formation and has all requisite power and authority to own, lease and operate
its assets and properties, to carry on its business as presently conducted, to
execute and deliver this Agreement and to carry out the transactions
contemplated hereby. If the Investor is a natural person, the Investor has the
full and unrestricted legal capacity to execute and deliver this Agreement and
to carry out the transactions contemplated hereby.

 

  4.2. Authorization; Binding Obligation

If the Investor is an Entity, the execution, delivery and performance of this
Agreement by the Investor, the fulfillment of and the compliance with the
respective terms and provisions hereof, and the due consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate or other action on the part of the Investor (none of which
actions have been modified or rescinded, and all of which actions are in full
force and effect). When executed by the Investor, this Agreement will constitute
a valid and binding obligation of the Investor, enforceable in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

 

  4.3. Non-Contravention

The purchase by the Investor of the Shares does not conflict with the
organizational documents of the Investor or with any material contract by which
the Investor or its property is bound, if the Investor is an Entity, or any laws
or regulations or decree, ruling or judgment of any court applicable to the
Investor or the Investor’s property.

 

  4.4. Purchase Entirely for Own Account

The Shares to be received by the Investor will be acquired for investment for
the Investor’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and the Investor has no present
intention of selling, granting any participation in, or

 

3



--------------------------------------------------------------------------------

otherwise distributing the same. The Investor does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares to be received by the Investor.

 

  4.5. Investment Experience and Access to Information

(a) The Investor can bear the economic risk of the investment and has such
knowledge and experience in financial or business matters that the Investor is
capable of evaluating the merits and risks of the investment in the Shares. If
the Investor is an Entity, the Investor also represents it has not been
organized solely for the purpose of acquiring the Shares.

(b) The Investor has been furnished all information the Investor considers
necessary or appropriate for deciding whether to purchase the Shares. The
Investor has had adequate opportunity to ask questions of, and receive answers
from, the officers, employees, agents, accountants and representatives of the
Company regarding the business, operations, financial condition, assets and
liabilities of the Company and the terms and conditions of the offering of the
Shares.

 

  4.6. Restricted Shares

The Investor understands and acknowledges that the Shares being acquired
pursuant hereto are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may not be resold without registration
under the Securities Act of 1933, as amended (the “Securities Act”), except in
certain limited circumstances. The Investor is familiar with Rule 144
promulgated under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.

 

  4.7. Legends

The Investor understands and acknowledges that the Shares, and any securities
issued in respect of or in exchange for the Shares, may bear one or all of the
following legends (in addition to any other legend which may be required by
other arrangements between the parties hereto):

(a) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE LAWS, AND MAY NOT BE
OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED TRANSFER IS EXEMPT FROM
THE SECURITIES ACT.”

(b) Any legend required by the securities laws of any state to the extent such
laws are applicable to the Shares represented by the certificate so legended.

 

  4.8. Accredited Investor

The Investor (i) has furnished true and complete information on the investor
certificate attached hereto as Exhibit C (the “Investor Certificate”) and
(ii) is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act. The Investor is aware that
the Company is relying upon the representations, warranties and agreements
contained in this Agreement

 

4



--------------------------------------------------------------------------------

and the Investor Certificate for the purpose of determining whether this
transaction meets the requirements of the exemption from the registration
requirements of the Securities Act and any applicable state securities laws.

 

  4.9. Non-Solicitation

The Investor has a substantive, pre-existing relationship with the Company and
(i) was not contacted by the Company or its representatives for the purpose of
investing in any securities of the Company offered hereby through any
advertisement, article, notice or any other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees were invited by any general advertising,
(ii) was not identified or contacted through the marketing of the IPO, (iii) did
not independently contact the Company as a result of the Registration Statement
and (iv) the Shares were not offered or sold to the Investor by any form of
general solicitation or general advertising.

 

5. MISCELLANEOUS

 

  5.1. Confidentiality

The Investor agrees that, except with the prior written consent of the Company,
the Investor shall at all times hold in confidence and trust and not use or
disclose any confidential information of the Company provided to or learned by
the Investor in connection with this Agreement. Notwithstanding the foregoing,
the Investor may disclose any confidential information of the Company (i) as
required by any court or other governmental body, provided that the Investor
provides the Company with prompt notice of such court order or requirement to
the Company to enable the Company to seek a protective order or otherwise to
prevent or restrict such disclosure or (ii) discussing or using such
confidential information if the same hereafter is in the public domain (other
than as a result of a breach of this Agreement).

 

  5.2. Notices

(a) All notices, demands or requests provided for or permitted to be given
pursuant to this Agreement must be in writing, to the following addresses:

If to the Company, to:

Colony Financial, Inc.

2450 Broadway, 6th Floor

Santa Monica, California 90404

Attention: Chief Financial Officer

Fax No.: 310-407-7430

with a copy (which shall not constitute notice) to:

Colony Financial, Inc.

2450 Broadway, 6th Floor

Santa Monica, California 90404

Attention: Joy Mallory

Fax No.: 310-407-7416

If to the Investor, to:

The address appearing on the signature page hereof.

 

5



--------------------------------------------------------------------------------

  5.3. Assignment; Successors and Assigns

This Agreement and the rights granted hereunder may not be assigned by the
Investor without the prior written consent of the Company. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided in this Agreement.

 

  5.4. Third Party Beneficiaries

Nothing in this Agreement, express or implied, is intended to confer upon any
person, other than the parties hereto or their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
any reason of this Agreement, except as expressly provided in this Agreement and
provided that the Underwriters shall be a third party beneficiary of this
Agreement.

 

  5.5. Entire Agreement

This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter of this Agreement, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter of this Agreement. The express terms of this
Agreement control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms of this Agreement.

 

  5.6. Amendments

This Agreement may be amended or modified only by an agreement in writing signed
by both parties hereto.

 

  5.7. No Implied Waivers; Remedies

No failure or delay on the part of any party in exercising any right, privilege,
power, or remedy under this Agreement, and no course of dealing shall operate as
a waiver of any such right, privilege, power or remedy; nor shall any single or
partial exercise of any right, privilege, power or remedy under this Agreement
preclude any other or further exercise of any such right, privilege, power or
remedy or the exercise of any other right, privilege, power or remedy. No waiver
shall be asserted against any party unless signed in writing by such party. The
rights, privileges, powers and remedies available to the parties are cumulative
and not exclusive of any other rights, privileges, powers or remedies provided
by statute, at law, in equity or otherwise. Except as provided in this
Agreement, no notice to or demand on any party in any case shall entitle such
party to any other or further notice or demand in any similar or other
circumstances or constitute a waiver of the right of the party giving such
notice or making such demand to take any other or further action in any
circumstances without notice or demand.

 

  5.8. Governing Law

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW RULES THEREOF.
EACH OF THE PARTIES HEREBY IRREVOCABLY AGREES THAT THE COURTS OF THE STATE OF
NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION IN CONNECTION WITH ANY ACTIONS OR
PROCEEDINGS ARISING BETWEEN THE PARTIES UNDER THIS AGREEMENT. EACH OF THE
PARTIES HEREBY IRREVOCABLY CONSENTS AND SUBMITS TO THE JURISDICTION OF SAID
COURTS FOR

 

6



--------------------------------------------------------------------------------

ANY SUCH ACTION OR PROCEEDING. EACH OF THE PARTIES HEREBY WAIVES THE DEFENSE OF
AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING IN
SAID COURTS.

 

  5.9. Waiver of Trial by Jury

EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM OR OTHER PROCEEDING (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF, CONNECTED WITH OR RELATING
TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE ACTIONS OF ANY
HOLDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

  5.10.   Headings

The headings contained in this Agreement are for convenience only and shall not
affect the construction or interpretation of any provisions of this Agreement.

 

  5.11.   Severability

If any provision of the Agreement shall be held to be invalid, the remainder of
the Agreement shall not be affected thereby.

 

  5.12.  Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts of this
Agreement, individually or taken together, shall bear the signatures of all of
the parties reflected hereon as the signatories.

Signatures on following page

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

    COMPANY:     COLONY FINANCIAL, INC.       By:   /s/ Mark M. Hedstrom    
Name:   Mark M. Hedstrom     Title:   Vice President If signature is by a
trustee, executor, administrator, guardian, attorney-in-fact, officer or other
person acting in a fiduciary or representative capacity, such person must set
forth his or her full title below under “Capacity” and submit evidence
satisfactory to the Company of such person’s authority to so act.    

INVESTOR:

 

See Exhibit A

Signature of Investor or Authorized Signatory

 

Signature of Co-Investor (if any)

 

ADDITIONAL INFORMATION TO BE COMPLETED BY INVESTOR:

(Please print or type)

   

Name of Investor:

               

Name of Co-Investor (if any):

                   Circle one: joint or co-tenant                 

Purchase Price:

               

Name of Authorized Signatory (if applicable):

               

Capacity:

               

Investor’s Residence/Business Address:

                                       Telephone:                        
Facsimile:             

Investor’s Mailing Address (if different):

                                       Telephone:                   Facsimile:  
          

Investor’s Taxpayer ID/Social Security Number:

 

                                       

 

8



--------------------------------------------------------------------------------

Exhibit A

Each of the following executive officers of Colony Financial, Inc. (the
“Company”) have entered into a Stock Purchase Agreement with the Company in the
form substantially identical in all material respects to the Stock Purchase
Agreement to which this Exhibit A is attached, and such agreements differ only
with respect to the total number of shares of the Company’s common stock
purchased by such individuals, which is calculated by dividing the aggregate
purchase price set forth opposite such individual’s name in the table below by
the initial public offering price per share ($20.00).

 

Investor Name

 

Purchase Price

Thomas J. Barrack, Jr., Trustee or His Successor in Interest U/D/T dated 3/15/90
and any amendments thereto FBO The Barrack Family

  $ 1,381,500

Richard B. Saltzman

  $ 921,000

Kevin P. Traenkle

  $ 350,000

Darren J. Tangen

  $ 200,000

Ronald M. Sanders

  $ 150,000

 

9



--------------------------------------------------------------------------------

Exhibit B

FORM OF REGISTRATION RIGHTS AGREEMENT

(see attached)

[SEE EXHIBIT 10.2, AS FILED WITH AMENDMENT NO. 5 TO THE REGISTRATION

STATEMENT ON FORM S-11 OF COLONY FINANCIAL, INC.]

 

10